IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 668 EAL 2015
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
            v.                               :
                                             :
                                             :
FRANK FLUELLEN,                              :
                                             :
                   Petitioner                :


                                        ORDER



PER CURIAM

     AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.



     Justice Eakin did not participate in the decision of this matter.